Judgment reversed upon the law and the facts, with costs to appellants, respondents, and complaint dismissed, with costs to appellants, respondents. Phillips was the vice-president and general manager of the plaintiff corporation at the field, and its only representative there. He was placed by the corporation where the public would be led to believe that he represented it in the sale of the personal property in question. The corporation is bound by his acts. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and appropriate conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ., concur. Settle order on notice.